Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but are moot as they are not directed to the current grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,5,11-12,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anazawa US 20050212395 A1 in view of Yasuda US 20080211376 A1.

Regarding Claim(s) 1, Anazawa teaches: An electron beam irradiation device comprising: 
an electron source including a wire-like base material and a surface material, (Anazawa Abstract; fig. 1)
the wire-like base material being formed of a conductive material, (Anazawa Abstract; fig. 1)
the surface material being formed of an amorphous material at a tip of the base material and used as an electron emission plane having a projectingly curved surface; (Anazawa Abstract; fig. 1)
and an electron optical system that irradiates a sample with primary electrons extracted from the electron source; (Anazawa Abstract; fig. 3)
an extraction electrode (Anazawa 16,34,36; [0266],[0271])
wherein the tip has a curved surface (Anazawa Abstract; fig. 1)
	Anazawa does not adequately teach: wherein the extraction electron that has a spherical surface concentric with the surface of the tip, the extraction electrode containing bores and not in contact with the tip.
	Yasuda teaches: wherein the extraction electron that has a spherical surface concentric with the surface of the tip, the extraction electrode containing bores and not in contact with the tip.  (Yasuda fig. 4,5b; 21b,21a; [0064]+, [0096])
	It would have been obvious to one of ordinary skill in the art to utilize the curved extraction electrode of Yasuda for the extraction electrode of Anazawa because the curved concentric shape of Yasuda’s electrode can make the luminance of the electron beam extremely high. (Yasuda fig. 4,5b; 21b,21a; [0064]+, [0096], “[0065] In this manner, the shape of the extraction electrode 21 facing the electron emission surface 20a of the electron source 20 is set to be a spherical concave surface, so that equipotential surfaces therebetween can be made spherical. In particular, the electron emission surface 20a is set to be spherical, so that electrons can appear to be emitted from one point. By setting electrons to be emitted from one point, the luminance of electron beam can be made extremely high.”)

Regarding Claim(s) 11, Anazawa teaches: An electron beam irradiation device comprising: 
an electron source including a wire-like member that is formed of a conductive amorphous material, (Anazawa Abstract; fig. 1)
a tip of the wire- like member acting as an electron emission plane having a projectingly curved surface; (Anazawa Abstract; fig. 1)
and an electron optical system that irradiates a sample with primary electrons extracted from the electron source; (Anazawa Abstract; fig. 1)
an extraction electrode (Anazawa 16,34,36; [0266],[0271])
wherein the tip has a curved surface (Anazawa Abstract; fig. 1)
	Anazawa does not adequately teach: wherein the extraction electron that has a spherical surface concentric with the surface of the tip, the extraction electrode containing bores and not in contact with the tip.
	Yasuda teaches: wherein the extraction electron that has a spherical surface concentric with the surface of the tip, the extraction electrode containing bores and not in contact with the tip.  (Yasuda fig. 4,5b; 21b,21a; [0064]+, [0096])
	It would have been obvious to one of ordinary skill in the art to utilize the curved extraction electrode of Yasuda for the extraction electrode of Anazawa because the curved concentric shape of Yasuda’s electrode can make the luminance of the electron beam extremely high. (Yasuda fig. 4,5b; 21b,21a; [0064]+, [0096], “[0065] In this manner, the shape of the extraction electrode 21 facing the electron emission surface 20a of the electron source 20 is set to be a spherical concave surface, so that equipotential surfaces therebetween can be made spherical. In particular, the electron emission surface 20a is set to be spherical, so that electrons can appear to be emitted from one point. By setting electrons to be emitted from one point, the luminance of electron beam can be made extremely high.”)

Regarding Claim(s) 17, Anazawa teaches: An electron source including: 
a wire-like member that has an electron emission plane having a projectingly curved surface at a tip of the wire-like member, (Anazawa Abstract; fig. 1)
and at least a surface of the electron emission plane being formed of an amorphous material; (Anazawa Abstract; fig. 1)
an extraction electrode (Anazawa 16,34,36; [0266],[0271])
wherein the tip has a curved surface (Anazawa Abstract; fig. 1)
	Anazawa does not adequately teach: wherein the extraction electron that has a spherical surface concentric with the surface of the tip, the extraction electrode containing bores and not in contact with the tip.
	Yasuda teaches: wherein the extraction electron that has a spherical surface concentric with the surface of the tip, the extraction electrode containing bores and not in contact with the tip.  (Yasuda fig. 4,5b; 21b,21a; [0064]+, [0096])
	It would have been obvious to one of ordinary skill in the art to utilize the curved extraction electrode of Yasuda for the extraction electrode of Anazawa because the curved concentric shape of Yasuda’s electrode can make the luminance of the electron beam extremely high. (Yasuda fig. 4,5b; 21b,21a; [0064]+, [0096], “[0065] In this manner, the shape of the extraction electrode 21 facing the electron emission surface 20a of the electron source 20 is set to be a spherical concave surface, so that equipotential surfaces therebetween can be made spherical. In particular, the electron emission surface 20a is set to be spherical, so that electrons can appear to be emitted from one point. By setting electrons to be emitted from one point, the luminance of electron beam can be made extremely high.”)


Regarding Claim(s) 2, Anazawa teaches: wherein the surface material has a film thickness of 1 nm or more and not more than 5 µm. (Anazawa [0176])

Regarding Claim(s) 5, Anazawa teaches: wherein the electron emission plane having a projectingly curved surface is configured such that the curvature radius increases with an increase in a distance from a center of the electron emission plane. (Anazawa The examiner interprets this to mean there is one were to pick a location where electrons are emitted from, one can find a portion on the tip some distance away that is flatter. This can be seen in figure 2 where amorphous surface 2 isn’t quite spherical meaning some portions are flatter than others.) 

Regarding Claim(s) 12, Anazawa teaches: wherein the electron emission plane having a projectingly curved surface is configured such that the curvature radius increases with an increase in a distance from a center of the electron emission plane. (Anazawa The examiner interprets this to mean there is one were to pick a location where electrons are emitted from, one can find a portion on the tip some distance away that is flatter. This can be seen in figure 2 where amorphous surface 2 isn’t quite spherical meaning some portions are flatter than others.)

Regarding Claim(s) 18, Anazawa teaches: wherein the wire-like member includes a base material and a surface material, the base material being formed of a conductive material, the surface material being formed of an amorphous material on the electron emission plane, (Anazawa Abstract; fig. 1)
the amorphous material having a film thickness of 1 nm or more and not more than 5 µm. (Anazawa [0176])

Regarding Claim(s) 19, Anazawa teaches: wherein the electron emission plane having a projectingly curved surface is configured such that the curvature radius increases with an increase in a distance from a center of the electron emission plane. (Anazawa The examiner interprets this to mean there is one were to pick a location where electrons are emitted from, one can find a portion on the tip some distance away that is flatter. This can be seen in figure 2 where amorphous surface 2 isn’t quite spherical meaning some portions are flatter than others.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881